Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2022 has been entered.
In view of the prior art of EP 2477603 B1 and corresponding international publication WO 2011/034604 which was not cited in the IDS, the allowability of claims 1, 14, 18, 20, 24, 28-30, 37-39, 44-45 and 48-52 is hereby withdrawn. 
Claims 1, 14, 18, 20, 24, 28-30, 37-39, 44-45 and 48-52 are pending and under consideration for their full scope.
Applicant’s IDS document filed on 11/17/2022 has been considered.  Other Documents Reference 3 has been crossed out because the reference is in German and no concise explanation of the reference has been provided.  Each information disclosure statement must further include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information listed that is not in the English language.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14, 18, 20, 24, 28-30, 37-39, 44-45 and 48-52 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2009/076249 (IDS filed on 06/03/2019; Reference 9) in view of WO 2011/034604 (PTO-892; Reference N) as evidenced by the specification on page 13. 
U.S. Patent Application Publication 2009/076249 teaches the -005 antibody comprising  reference light and heavy chain variable regions of SEQ ID NOs 12 and 17 which are 100% identical to the sequences of instant SEQ ID NOs 5 and 4, respectively, including an IgG1, IgG2, IgG3, IgG4 and a method for treatment of a disease or disorder involving cells expressing CD38 in a subject, wherein the disease or disorder is an immune disorder or a hematologic disorder including systemic lupus erythematosus.  The reference teaches that administration may be intravenous or subcutaneous and the effective daily dose of a pharmaceutical composition may be administered as two, three, four, five, six or more sub-doses administered separately at appropriate intervals throughout the day, optionally, in unit dosage forms. The pharmaceutical compositions may also be administered in combination therapy with other therapeutic agents relevant for the disease or condition to be treated. Such administration may be simultaneous, separate or sequential. For simultaneous administration the agents may be administered as one compositions or as separate compositions, as appropriate. (In particular, paragraphs [0073], [0230], [0981], [1033], [1036], [1039], [1041], [1071], whole document).
The specification on page 13 teaches that the reference -005 antibody is the daratumumab antibody which comprises the heavy and light chain variable regions of instant SEQ ID Nos 4 and 5 and the heavy and light chain sequences of instant SEQ ID Nos 12 and 13.
The claimed invention differs from the prior art in the recitation of administering hyaluronidase of claims 1, 14, 18, 20, 24, 28-30, 37-39, 44-45 and 48-52.
WO 2011/034604 teaches stable co-formulations of hyaluronidase and immunoglobulin for subcutaneous administration for treating immunoglobulin-treatable diseases including systemic lupus erythematosus (In particular, page 2, lines 20-28, page 6 line 15, page 9, line 20, whole document).  The bioavailability of subcutaneously administered immunoglobulin is increased in combination with hyaluronidase administration, thereby permitting subcutaneous administration of immune globulin at dosages and frequencies similar to intravenous immunoglobulin treatment.  Hyaluronidase breaks down hyaluronic acid which is a space filling gel like substance found in the extracellular matrix and in tissues throughout the body such as the skin.  Hyaluronidase temporarily decreases the viscosity of the cellular cement and promotes diffusion of injected fluids, thus facilitating their absorption (In particular, page 34, lines 11-29, whole document).
It would have been obvious to one of ordinary skill in the art at the time of invention to have added hyaluronidase to the composition comprising the antibody of reference SEQ ID Nos 12 and 17 because 1.) U.S. Patent Application Publication 2009/076249 teaches both intravenous and subcutaneous administration of the antibody compositions to treat disease with varying dosages and number of administrations and 2.) WO 2011/034604 teaches that bioavailability of the antibodies can be increased in compositions which further comprise hyaluronidase making subcutaneous administration of antibodies at dosages and frequencies similar to intravenous treatment.  As such, the addition of hyaluronidase would necessitate fewer subcutaneous administrations to achieve the desired effect of the antibodies of U.S. Patent Application Publication 2009/076249 and may even achieve dosages and frequencies similar to the same antibody being administered intravenously.  It is advantageous to have fewer administrations for the comfort and convenience of patients being treated and would likely increase compliance.   
The recitation of “wherin the IgE level in the subject is reduced by about 40% to about 90%” of claims 38 and 52 is inherent in the combined reference method.  
From the combined teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.
 No claim is allowed.
9.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
December 3, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644